     Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 1 of 6



 1   CITY OF OAKLAND                             CITY AND COUNTY OF SAN
     BARBARA J. PARKER, State Bar #069722        FRANCISCO
 2   City Attorney                               DENNIS J. HERRERA, State Bar #139669
 3   MARIA BEE, State Bar #167716                City Attorney
     Chief Assistant City Attorney               RONALD P. FLYNN, State Bar #184186
 4   ZOE M. SAVITSKY, State Bar #281616          Chief Deputy City Attorney
     Supervising Deputy City Attorney            YVONNE R. MERÉ, State Bar #173594
 5   MALIA MCPHERSON, State Bar #313918          Chief of Complex and Affirmative Litigation
     Deputy City Attorney                        ROBB W. KAPLA, State Bar #238896
 6   One Frank H. Ogawa Plaza, 6th Floor         Deputy City Attorney
 7   Oakland, California 94612                   MATTHEW D. GOLDBERG, State Bar
     Telephone: (510) 238-3601                   #240776
 8   Facsimile: (510) 238-6500                   Deputy City Attorney
     Email: mmcpherson@oaklandcityattorney.org   City Hall, Room 234
 9                                               1 Dr. Carlton B. Goodlett Place
                                                 San Francisco, California 94102-4602
10
                                                 Telephone: (415) 554-4748
11                                               Facsimile: (415) 554-4715
                                                 Email: matthew.goldberg@sfcityatty.org
12                                               [Additional Counsel Listed on Signature
                                                 Page]
13

14                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
15
                                 SAN FRANCISCO DIVISION
16
     CITY OF OAKLAND, a Municipal                 First Filed Case No. 3:17-cv-6011-WHA
17   Corporation, and THE PEOPLE OF THE           Related to Case No. 3:17-cv-6012-WHA
     STATE OF CALIFORNIA, acting by and
18   through Oakland City Attorney BARBARA J.
     PARKER,                                      THE PEOPLE’S RESPONSE TO
19                                                DEFENDANTS’ NOTICE OF
                  Plaintiffs,                     SUPPLEMENTAL AUTHORITY
20
           v.
21
     BP P.L.C., a public limited company of
22   England and Wales, CHEVRON
     CORPORATION, a Delaware corporation,
23   CONOCOPHILLIPS COMPANY, a Delaware
     corporation, EXXON MOBIL
24   CORPORATION, a New Jersey corporation,
     ROYAL DUTCH SHELL PLC, a public
25   limited company of England and Wales, and
     DOES 1 through 10,
26
                          Defendants
27

28
     THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
     CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
     Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 2 of 6



 1   CITY AND COUNTY OF SAN                      Case No. 3:17-cv-6012-WHA
     FRANCISCO, a Municipal Corporation, and
 2   THE PEOPLE OF THE STATE OF
     CALIFORNIA, acting by and through the San
 3   Francisco City Attorney DENNIS J.
     HERRERA,
 4

 5                Plaintiffs,

 6         v.
 7   BP P.L.C., a public limited company of
 8
     England and Wales, CHEVRON
     CORPORATION, a Delaware corporation,
 9   CONOCOPHILLIPS COMPANY, a Delaware
     corporation, EXXON MOBIL
10   CORPORATION, a New Jersey corporation,
     ROYAL DUTCH SHELL PLC, a public
11   limited company of England and Wales, and
12   DOES 1 through 10,

13                Defendants.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY
     CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
      Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 3 of 6



 1          The People of the State of California, by and through the City Attorney for the City of

 2   Oakland and the City Attorney for the City and County of San Francisco, respectfully submit this

 3   response to Defendants’ Notice of Supplemental Authority (Case No. 3:17-cv-6011. Dkt. No. 363;

 4   Case No. 3:17-cv-6012, Dkt. No. 306) (“Notice”) regarding City of New York v. Chevron Corp.,

 5   No. 2188, 2021 WL 1216541 (2d Cir. Apr. 1, 2021). That decision has no bearing on the People’s

 6   renewed motion to remand.

 7          First, the Second Circuit’s opinion did not address any question of removal jurisdiction,

 8   much less the specific removal grounds remaining at issue here (federal officer, the Outer

 9   Continental Shelf Lands Act, and federal enclaves). See City of New York, 2021 WL 1216541, at

10   *8. Instead, the Second Circuit expressly limited its analysis to the merits of an ordinary

11   preemption defense, and it went out of its way to distinguish City of New York from “the parade

12   of recent opinions holding that state-law claims for public nuisance brought against fossil fuel

13   producers do not arise under federal law” for purposes of subject matter jurisdiction. Id. (cleaned

14   up). Because New York City originally filed suit in federal court on diversity grounds, the Second

15   Circuit “consider[ed] the [defendants’ ordinary] preemption defense on its own terms, not under

16   the heightened standard unique to the removability inquiry.” Id. Accordingly, City of New York

17   sheds no light on the jurisdictional questions pending before this Court (or before the Supreme

18   Court on Defendants’ pending petition for certiorari in City of Oakland v. BP PLC, 969 F.3d 895

19   (9th Cir. 2020)). Indeed, the Second Circuit specifically concluded that the Ninth Circuit’s

20   reasoning in City of Oakland “does not conflict with our holding.” City of New York, 2021 WL

21   1216541, at *8.

22          Second, the Second Circuit’s ordinary preemption analysis in City of New York is irrelevant

23   because it addressed a theory of liability under New York state law that the People have not

24   advanced in this case. New York City expressly defined the conduct giving rise to defendants’

25   alleged liability in that case as those companies’ “lawful” “production, promotion, and sale of

26   fossil fuels.” Id. at 5; see also id. at 2 (“[New York City] acknowledges that the [defendants’]

27   conduct is lawful commercial activity.” (cleaned up)). In the present case, however, the People

28   allege, pursuant to well-settled California representative public nuisance law, that the conduct that

      THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                             1
      CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
      Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 4 of 6



 1   triggers Defendants’ liability is their “large-scale, sophisticated advertising and communications

 2   campaigns” “to deny and discredit the mainstream scientific consensus on global warming,

 3   downplay the risks of global warming,” and “mislea[d] the public about global warming.” Oak.

 4   1st Am. Compl. (Dkt. No. 199) ¶¶ 5–6, 103; S.F. 1st Am. Compl. (Dkt. No. 168) ¶¶ 5–6, 103.

 5           Defendants’ Notice tries to cast these critical allegations of wrongful promotion as mere

 6   “artful pleading.” Not. 1, 3. But in fact, Defendants’ campaigns of climate disinformation—which

 7   are never mentioned in the Second Circuit’s opinion—form the indispensable core of the People’s

 8   case here. Under California public nuisance law, a defendant may not be held liable for “simply

 9   failing to warn of a defective product” or for merely manufacturing and selling a hazardous but

10   lawful product. People v. ConAgra Grocery Prods. Co., 17 Cal.App.5th 51, 84 (2017), reh’g

11   denied (Dec. 6, 2017), rev. denied (Feb. 14, 2018), cert. denied, 139 S. Ct. 377 (2018). Instead,

12   public nuisance liability in this context is established by proof of “wrongful promotion”—that is,

13   the “affirmative promotion” of a dangerous consumer product through deceptive advertising. Id.

14   at 84, 93.

15           Defendants’ reliance on City of New York is therefore wholly misplaced. They argue, for

16   example, that removal is proper because New York City’s lawsuit sought to “effectively impose

17   strict liability for the damages caused by fossil fuel emissions no matter where in the world those

18   emissions were released (or who released them).” Not. 3. In the People’s case, however, the

19   complaints do not, and could not, allege that Defendants should be held strictly liable for the

20   production and sale of fossil fuels. Instead, those complaints allege that Defendants are liable for

21   their wrongful, i.e., deceitful and misleading, promotion of fossil fuel products, which is why the

22   People sued companies that orchestrated and implemented the challenged climate-disinformation

23   campaigns. Defendants also argue that City of New York supports their assertion that a finding of

24   liability could impair the production of fossil fuels on the Outer Continental Shelf because,

25   according to the Second Circuit, the defendants in that case could not “avoid all liability” without

26   “ceas[ing] global production [of fossil fuels] altogether.” Id. But this case involves a materially

27   different claim; and “[t]he People do not seek to impose liability on Defendants for their direct

28

      THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                             2
      CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
      Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 5 of 6



 1   emissions of greenhouse gases and do not seek to restrain Defendants from engaging in their

 2   business operations.” Oak. & SF 1st Am. Compls. ¶ 11.

 3            In short, the Second Circuit’s decision in City of New York has nothing to say about the

 4   issues before this Court, namely whether the People’s public nuisance claim for wrongful

 5   promotion of a hazardous product is removable on the basis of the Outer Continental Shelf Lands

 6   Act, federal officer jurisdiction, the federal enclave doctrine, or the First Amendment. The Court

 7   should therefore disregard City of New York and remand the People’s case to state court, where it

 8   belongs.

 9
     Dated:          April 22, 2021               Respectfully submitted,
10
                                                 CITY OF OAKLAND
11

12                                               By: /s/ Barbara J. Parker
                                                 BARBARA J. PARKER (State Bar #069722)
13
                                                 City Attorney
14                                               MARIA BEE (State Bar #167716)
                                                 Chief Assistant City Attorney
15                                               ZOE M. SAVITSKY, (State Bar #281616)
                                                 Supervising Deputy City Attorney
16                                               MALIA MCPHERSON (State Bar #313918)
                                                 Deputy City Attorney
17
                                                 One Frank H. Ogawa Plaza, 6th Floor
18                                               Oakland, California
                                                 Tel.: (510) 238-3601
19
                                                 Fax: (510) 238-6500
20                                               mmcpherson@oaklandcityattorney.org

21                                               * Pursuant to Civ. L.R. 5-1(i)(3), the electronic
                                                 filer has obtained approval from this signatory.
22
                                                 CITY AND COUNTY OF SAN
23
                                                 FRANCISCO
24
                                                 By: /s/ Matthew D. Goldberg
25                                               DENNIS J. HERRERA (State Bar #139669)
                                                 City Attorney
26
                                                 RONALD P. FLYNN (State Bar #184186)
27                                                Chief Deputy City Attorney
                                                 YVONNE R. MERÉ (State Bar #173594)
28

      THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                           3
      CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
     Case 3:17-cv-06011-WHA Document 364 Filed 04/22/21 Page 6 of 6



 1                                     Chief of Complex and Affirmative Litigation
                                      ROBB W. KAPLA (State Bar #238896)
 2                                     Deputy City Attorney
 3                                    MATTHEW D. GOLDBERG (State Bar
                                      #240776)
 4                                     Deputy City Attorney

 5
                                      City Hall, Room 234
                                      1 Dr. Carlton B. Goodlett Place
 6                                    San Francisco, California 94102-4602
                                      Tel.: (415) 554-4748
 7                                    Fax: (415) 554-4715
                                      matthew.goldberg@sfcityatty.org
 8

 9                                    * Pursuant to Civ. L.R. 5-1(i)(3), the electronic
                                      filer has obtained approval from this signatory.
10
                                      SHER EDLING LLP
11
                                      VICTOR M. SHER (State Bar #96197)
12                                    MATTHEW K. EDLING (State Bar #250940)
                                      MARTIN D. QUIÑONES (State Bar #293318)
13                                    ADAM M. SHAPIRO (State Bar #267429)
                                      KATIE H. JONES (State Bar #300913)
14
                                      100 Montgomery St., Ste. 1410
15                                    San Francisco, CA 94104
                                      Tel.: (628) 231-2500
16
                                      vic@sheredling.com
17                                    matt@sheredling.com
                                      marty@sheredling.com
18                                    adam@sheredling.com
                                      katie@sheredling.com
19
                                      ALTSHULER BERZON LLP
20
                                      MICHAEL RUBIN (State Bar #80618)
21                                    BARBARA J. CHISHOLM (State Bar
                                      #224656)
22
                                      CORINNE F. JOHNSON (State Bar #287385)
23                                    177 Post Street, Suite 300
                                      San Francisco, CA 94108
24
                                      Tel: (415) 421-7151
25                                    mrubin@altber.com
                                      bchisholm@altber.com
26                                    cjohnson@altber.com

27                                    Attorneys for the People
28

     THE PEOPLE’S RESPONSE TO DEFENDANTS’ NOTICE OF SUPPLEMENTAL AUTHORITY                2
     CASE NOS.: 3:17-CV-6011-WHA AND 3:17-CV-6012-WHA
